Exhibit 10.1

 

EXECUTION VERSION

 

October 5, 2020

 

FirstMark Horizon Acquisition Corp.

100 5th Ave, 3rd Floor
New York, NY 10011

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between FirstMark Horizon Acquisition Corp.,
a Delaware corporation (the “Company”), and Credit Suisse Securities (USA) LLC,
as the representative (“Representative”) of the several underwriters named
therein (each an “Underwriter” and collectively, the “Underwriters”), relating
to an underwritten initial public offering (the “Public Offering”), of up to
41,400,000 of the Company’s units (including up to 5,400,000 units that may be
purchased to cover the Underwriters’ option to purchase additional units, if
any) (the “Units”), each comprised of one share of Class A common stock of the
Company, par value $0.0001 per share (“Class A Common Stock”), and one-third of
one redeemable warrant (each whole warrant, a “Warrant”). Each Warrant entitles
the holder thereof to purchase one share of Class A Common Stock at a price of
$11.50 per share, subject to adjustment. The Units shall be sold in the Public
Offering pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”). Certain capitalized terms used herein are defined in
paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, FirstMark Horizon Sponsor LLC, a Delaware limited liability
company (the “Sponsor”), and the other undersigned persons (each such other
undersigned persons, an “Insider” and collectively, the “Insiders”), each hereby
agrees, severally but not jointly, with the Company as follows:

 

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any Shares owned by
it, him or her in favor of any proposed Business Combination (including any
proposals recommended by the Company’s Board of Directors in connection with
such Business Combination) and (ii) not redeem any Shares owned by it, him or
her in connection with such stockholder approval.

 



 

 



 

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than ten (10) business
days thereafter, subject to lawfully available funds therefor, redeem 100% of
the shares of Class A Common Stock sold as part of the Units in the Public
Offering (the “Offering Shares”), at a per share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
(which interest shall be net of taxes payable and less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Offering Shares, which redemption will completely extinguish all Public
Stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any) and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and the other requirements of applicable law. The
Sponsor and each Insider agrees to not propose any amendment to the Company’s
amended and restated certificate of incorporation (A) to modify the substance or
timing of the Company’s obligation to allow redemption in connection with the
Company’s initial Business Combination or to redeem 100% of the Offering Shares
if the Company does not complete its initial Business Combination within 24
months from the closing of the Public Offering or (B) with respect to any other
provision relating to stockholders’ rights or pre-initial Business Combination
activity, unless the Company provides its Public Stockholders with the
opportunity to redeem their Offering Shares upon approval of any such amendment
at a per share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest (which interest shall be net of
taxes payable), divided by the number of then outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it. The Sponsor and each
Insider hereby further waives, with respect to any Shares held by it, him or
her, if any, any redemption rights it, he or she may have in connection with (x)
the consummation of a Business Combination, including, without limitation, any
such rights available in the context of a stockholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase shares of Class A Common Stock and (y) a stockholder vote to approve an
amendment to the Company’s amended and restated certificate of incorporation (A)
to modify the substance or timing of the Company’s obligation to allow
redemptions in connection with the Company’s initial Business Combination or to
redeem 100% of the Offering Shares if the Company has not consummated its
initial Business Combination within 24 months from the closing of the Public
Offering or (B) with respect to any other provision relating to stockholders’
rights or pre-initial Business Combination activity (although the Sponsor and
the Insiders shall be entitled to redemption and liquidation rights with respect
to any Offering Shares it or they hold if the Company fails to consummate a
Business Combination within 24 months from the date of the closing of the Public
Offering).

 



2

 



 

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of the Representative, (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, or file with, or
submit to, the Commission a registration statement under the Securities Act of
1933, as amended (the “Securities Act”), relating to any Units, shares of Class
A Common Stock, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, any Units, shares of Class A Common Stock,
Founder Shares, or Warrants, or publicly disclose the intention to undertake any
of the foregoing, or (ii) enter into any swap or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
any Units, shares of Class A Common Stock, Founder Shares, or Warrants or any
such other securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of units or such other securities, in
cash or otherwise; provided, however, that the foregoing does not apply to the
forfeiture of any Founder Shares pursuant to their terms or any transfer of
Founder Shares to any current or future independent director of the company (as
long as such current or future independent director transferee is subject to
this Letter Agreement or executes an agreement substantially identical to the
terms of this Letter Agreement, as applicable to directors and officers at the
time of such transfer; and as long as, to the extent any Section 16 reporting
obligation is triggered as a result of such transfer, any related Section 16
filing includes a practical explanation as to the nature of the transfer). Each
of the Insiders and the Sponsor acknowledges and agrees that, prior to the
effective date of any release or waiver, of the restrictions set forth in this
paragraph 3 or paragraph 7 below, the Company may announce the impending release
or waiver by press release through a major news service at least two business
days before the effective date of the release or waiver. The provisions of this
paragraph will not apply if (i) the release or waiver is effected solely to
permit a transfer of securities that is not for consideration and (ii) the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other stockholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party (other than the
Company’s independent registered public accounting firm) for services rendered
or products sold to the Company or (ii) a prospective target business with which
the Company has discussed entering into a transaction agreement (a “Target”);
provided, however, that such indemnification of the Company by the Sponsor shall
apply only to the extent necessary to ensure that such claims by a third party
for services rendered (other than the Company’s independent registered public
accounting firm) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below (i) $10.00 per Offering Share or
(ii) such lesser amount per Offering Share held in the Trust Account as of the
date of the liquidation of the Trust Account due to reductions in the value of
the trust assets as of the date of the liquidation of the Trust Account, in each
case, net of the amount of interest which may be withdrawn to pay taxes, except
as to any claims by a third party who executed a waiver of any and all rights to
seek access to the Trust Account and except as to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. In the event that any such
executed waiver is deemed to be unenforceable against such third party, the
Sponsor shall not be responsible to the extent of any liability for such third
party claims. The Sponsor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Sponsor, the
Sponsor notifies the Company in writing that it shall undertake such defense.

 



3

 



 

5. (a) To the extent that the Underwriters do not exercise their option to
purchase up to an additional 5,400,000 Units within 45 days from the date of the
Prospectus (and as further described in the Prospectus), the Sponsor agrees that
it shall forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 1,350,000 multiplied by a fraction, (i) the numerator of which is 5,400,000
minus the number of Units purchased by the Underwriters upon the exercise of
their option to purchase additional Units and (ii) the denominator of which is
5,400,000. All references in this Letter Agreement to Founder Shares of the
Company being forfeited shall take effect as a contribution of such Founder
Shares to the Company’s capital as a matter of Delaware law. The forfeiture will
be adjusted to the extent that the option to purchase additional Units is not
exercised in full by the Underwriters so that the number of Founder Shares will
equal an aggregate of 20.0% of the Company’s issued and outstanding Shares after
the Public Offering. The Initial Stockholders further agree that to the extent
that the size of the Public Offering is increased or decreased, the Company will
effect a stock dividend or stock repurchase or redemption, as applicable,
immediately prior to the consummation of the Public Offering in such amount as
to maintain the number of Founder Shares at 20.0% of the Company’s issued and
outstanding Shares upon the consummation of the Public Offering. In connection
with such increase or decrease in the size of the Public Offering, then (A) the
references to 5,400,000 in the numerator and denominator of the formula in the
first sentence of this paragraph shall be changed to a number equal to 15.0% of
the number of shares of Class A Common Stock included in the Units issued in the
Public Offering, (B) the reference to 1,350,000 in the formula set forth in the
first sentence of this paragraph shall be adjusted to, respectively, the total
number of Founder Shares that the Sponsor would have to return to the Company in
order for the number of Founder Shares that the Sponsor owns (together with the
Insiders) to equal an aggregate of 20.0% of the Company’s issued and outstanding
Shares after the Public Offering.

 

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

 

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
(as defined below) any Founder Shares (or shares of Class A Common Stock
issuable upon conversion thereof) until the earlier of (A) one year after the
completion of the Company’s initial Business Combination and (B) subsequent to
the Business Combination, (x) the date on which the Company completes a
liquidation, merger, stock exchange, reorganization or other similar transaction
that results in all of the Public Stockholders having the right to exchange
their shares of Common Stock for cash, securities or other property or (y) if
the last reported sale price of the Class A Common Stock equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination (the “Founder Shares Lock-Up Period”).

 

(b) The Sponsor agrees that it shall not Transfer any Private Placement Warrants
or any shares of Class A Common Stock issued or issuable upon the exercise of
the Private Placement Warrants, until 30 days after the completion of a Business
Combination (the “Private Placement Warrants Lock-Up Period”, together with the
Founder Shares Lock-Up Period, the “Lock-Up Periods”).

 



4

 



 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Class
A Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor or any
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s directors or officers, any
affiliates or family members of any of the Company’s directors or officers, any
members of the Sponsor, or any affiliates of the Sponsor, (b) in the case of an
individual, by gift to a member of the individual’s immediate family or to a
trust, the beneficiary of which is a member of the individual’s immediate family
or an affiliate of such person, or to a charitable organization; (c) in the case
of an individual, by virtue of laws of descent and distribution upon death of
the individual; (d) in the case of an individual, pursuant to a qualified
domestic relations order; (e) by private sales or transfers made in connection
with the consummation of the Company’s Business Combination at prices no greater
than the price at which the securities were originally purchased; (f) in the
event of the Company’s liquidation prior to the Company’s completion of an
initial Business Combination; (g) by virtue of the laws of Delaware or the
Sponsor’s limited liability company agreement, as amended, upon dissolution of
the Sponsor; or (h) in the event of the Company’s completion of a liquidation,
merger, stock exchange, reorganization or other similar transaction which
results in all of the Public Stockholders having the right to exchange their
shares of Class A Common Stock for cash, securities or other property subsequent
to the Company’s completion of an initial Business Combination; provided,
however, that in the case of clauses (a) through (e), these permitted
transferees must enter into a written agreement with the Company agreeing to be
bound by the transfer restrictions and other applicable restrictions in this
Letter Agreement.

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company, if any (including any such information
included in the Prospectus), is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. The
Sponsor and each Insider’s questionnaire furnished to the Company, if any, is
true and accurate in all respects. The Sponsor and each Insider represents and
warrants that: it is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and it is not currently a defendant in any such criminal proceeding.

 

9. Except as disclosed in, or as expressly contemplated by, the Prospectus,
neither the Sponsor nor any Insider nor any affiliate of the Sponsor or any
Insider, nor any director or officer of the Company, shall receive from the
Company any finder’s fee, reimbursement, consulting fee, monies in respect of
any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is).

 



5

 



 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or a director of the
Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Shares” shall mean, collectively, the shares of Class A Common Stock and
the Founder Shares; (iii) “Founder Shares” shall mean the 10,350,000 shares of
Class B common stock, par value $0.0001 per share, issued and outstanding
immediately prior to the consummation of the Public Offering; (iv) “Initial
Stockholders” shall mean the Sponsor and any Insider that holds Founder Shares;
(v) “Private Placement Warrants” shall mean the Warrants to purchase an
aggregate of 6,133,333 shares of Class A Common Stock of the Company (or up to
6,853,333 shares of Class A Common Stock depending on the extent to which the
Underwriters’ over-allotment option is exercised pursuant to the Underwriting
Agreement) that the Sponsor has agreed to purchase for an aggregate purchase
price of $9,200,000 in the aggregate (or up to $10,280,000 depending on the
extent to which the Underwriters’ over-allotment option is exercised pursuant to
the Underwriting Agreement), or $1.50 per Warrant, in a private placement that
shall occur substantially concurrently with the consummation of the Public
Offering; (vi) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited;
and (viii) “Transfer” shall mean the (a) sale or assignment of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b) herein.

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by (1) each Insider that is the subject of any such change,
amendment modification or waiver and (2) the Sponsor.

 



6

 



 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

14. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

15. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 

16. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile or other electronic
transmission.

 

17. Each party hereto shall not be liable for any breaches or misrepresentations
contained in this Letter Agreement by any other party to this Letter Agreement
(including, for the avoidance of doubt, any Insider with respect to any other
Insider), and no party shall be liable or responsible for the obligations of
another party, including, without limitation, indemnification obligations and
notice obligations.

 

18. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-Up Periods and (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2020; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

19. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

[Signature page follows]

 

7

 

 



  Sincerely,       FIRSTMARK HORIZON SPONSOR LLC         By: /s/ Eric Cheung  
Name:  Eric Cheung   Title: Authorized Signatory         /s/ Richard Heitzmann  
Richard Heitzmann         /s/ Amish Jani   Amish Jani         /s/ Daniel Gaisin
  Daniel Gaisin         /s/ Eric Cheung   Eric Cheung         /s/ Jason Robins  
Jason Robins         /s/ Luis Ubiñas   Luis Ubiñas         /s/ Frederick Ball  
Frederick Ball         /s/ Allison Goldberg   Allison Goldberg



 





Acknowledged and Agreed:       FirstMark Horizon Acquisition Corp.         By:
/s/ Eric Cheung   Name: Eric Cheung   Title: Secretary  



 



[Signature Page to Letter Agreement]

 

 



 



 

 